          Case 1:18-cv-01563-ABJ Document 10 Filed 10/12/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



JOSE MAURICIO CARRILLO RIVAS,            :
                                         :
          Plaintiff                      :
     v.                                  : Civil Case No. 1:18-cv-01563
                                         :
CHRISTOS BUILDING SERVICES, LLC, et al., :
                                         :
          Defendants                     :




                                       STATUS REPORT

       Plaintiff Jose Mauricio Carrillo Rivas and Defendants Christos Building Services, LLC

(“CBS”) and Christos Sarantis (“Sarantis”) (collectively “the parties”), by and through their

counsel, and pursuant to the Court’s Initial Scheduling Conference held on September 12, 2018,

hereby submit their Status Report and state as follows:

       On September 12, 2018, prior to any formal discovery, defendants provided documents to

plaintiff in an effort to expeditiously resolve this matter. Upon corroboration of these

documents, plaintiff tendered an amended settlement demand. In response, defendants have

tendered an amended settlement offer. The parties have been working diligently to determine

whether this matter may be fully resolved prior to conducting formal discovery. Accordingly,

the parties respectfully request another thirty (30) days to determine whether they may fully

resolve this matter. Defendants’ lead counsel will be out of the area several days later this month

and early next month, visiting with family and celebrating his father’s 80th birthday. This is the

first request for extension made by any party.
Case 1:18-cv-01563-ABJ Document 10 Filed 10/12/18 Page 2 of 3



                           JOSE MAURICIO CARRILLO RIVAS


                           _/S/ Suvita Melehy_______________________
                           Suvita Melehy, Esq.
                           Omar Vincent Melehy, Esq.
                           MEHELY & ASSOCIATES LLC
                           8403 Colesville Road Suite 610
                           Silver Spring, Maryland 20910
                           ovmelehy@melehylaw.com
                           smelehy@melehylaw.com
                           Attorneys for Plaintiff


                           CHRISTOS BUILDING SERVICES, LLC, et al.



                           _/S/ Geoffrey M. Bohn____________________
                           Geoffrey M. Bohn (D.C. Bar # 463248)
                           Robert A. Battey (D.C. Bar #463978)
                           BOHN &BATTEY, PLC
                           P.O. Box 101685
                           Arlington, VA 22210
                           Tel: (703) 599-7076
                           Fax: (703) 842-8089
                           gbohn@bohn-battey.com
                           Attorneys for Defendants




                              2
          Case 1:18-cv-01563-ABJ Document 10 Filed 10/12/18 Page 3 of 3



                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 12th day of October, 2018, a copy of the foregoing was

filed electronically with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to defendants’ counsel at the following:


Suvita Melehy, Esq.
Omar Vincent Melehy, Esq.
MEHELY & ASSOCIATES LLC
8403 Colesville Road Suite 610
Silver Spring, Maryland 20910
ovmelehy@melehylaw.com
smelehy@melehylaw.com


                                             _/S/ Geoffrey M. Bohn_________________
                                             Geoffrey M. Bohn




                                                3
